Citation Nr: 0516264	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  94-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service-connected hypertension.

2.  Entitlement to a compensable rating for residuals of 
fracture of the nasal bone.

3.  Entitlement to a compensable rating for a scar on the 
skull.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied increased ratings for the 
veteran's service-connected disabilities.  A Notice of 
Disagreement was received in September 1991.  A Statement of 
the Case was issued in October 1991.  A timely appeal was 
received in December 1991.  

A hearing was held at the RO on the veteran's appeal in 
February 1992.  The Board previously remanded the veteran's 
appeal in January 1996 and July 2003 for further development 
of the veteran's claims.  The required development having 
been completed, the veteran's appeal is now before the Board 
for final consideration.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
manifested by systolic pressure of 200 or more, or diastolic 
pressure of 110 or more.

2.  The veteran's service-connected residuals of a fracture 
of nasal bones is not manifested by obstruction of 50 percent 
of both nasal passages; total obstruction of one nasal 
passage; loss of part of one ala or other obvious 
disfigurement; or exposure of both nasal passages.

3.  The veteran's service-connected scar on the skull is 
manifested by no more than a slight disfigurement; is less 
than 5 inches (13 centimeters) in length; is not manifested 
by tenderness, pain, ulceration, or instability; is not 
adherent to underlying tissue; and does not cover an area in 
excess of 6 square inches (39 centimeters).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected hypertension are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7101 (1997 and 2004).

2.  The veteran's residuals of fracture of nasal bones do not 
meet the criteria for a compensable rating.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 6502 and 
6504 (2004).

3.  The veteran's scar on the skull does not meet the 
criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800 through 7805 
(2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in September 2002, subsequent to the initial AOJ decision.  
Additional notice was provided in August 2003.  Where, as 
here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to VCAA content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in May 1991, before the enactment 
of the VCAA.  In January 1996, the Board remanded the 
veteran's claims to the RO for further development.  In 
September 2002, the RO notified the veteran by letter of the 
first, second and third elements required by the Pelegrini II 
Court as stated above.  The veteran's claims were again 
remanded in July 2003, and additional notice of the first 
three Pelegrini II elements was provided in August 2003.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  After conducting the development required in each 
remand, the veteran's claims were readjudicated and 
Supplemental Statements of the Case were issued in January 
2003 and January 2005.  The Statement of the Case and 
Supplemental Statements of the Case also notified the veteran 
of the specific reasons why his particular claims were 
denied, and the information and evidence needed to 
substantiate the claims. 

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran indicated that he has not received any treatment from 
outside VA.  Treatment records from the VA Medical Center in 
San Juan and the Mayaguez Outpatient Clinic from April 1990 
through January 2005 are in the file.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
1992, 1996, and 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disabilities 
since he was last examined.  There are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issues in this case are 
entitlement to increased ratings, the present level of the 
disabilities is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disabilities from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disabilities in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements, the reports of the VA 
examinations, and VA treatment records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Hypertension

The veteran is service connected for hypertension, which is 
currently evaluated as 10 percent disabling.  The Board notes 
that, during the pendency of this appeal, the rating criteria 
for cardiovascular disorders were changed effective January 
12, 1998.  See Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997).  

With respect to Diagnostic Code 7101, under the old criteria 
for hypertensive vascular disease (essential arterial 
hypertension), a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more and there are 
severe symptoms; a 40 percent rating is warranted when 
diastolic pressure is predominantly 120 or more and there are 
moderately severe symptoms; a 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more with 
definite symptoms; and a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  Note 1 to Diagnostic 
Code 7101 indicates that for the 40 percent and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.  Id.  Note 2 also provides 
that a minimum of 10 percent is assignable when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  Id.

The revised version of Diagnostic Code 7101, for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), provides for a 60 percent rating when 
diastolic pressure is predominantly 130 or more; a 40 percent 
rating when diastolic pressure is predominantly 120 or more; 
a 20 percent rating when diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more; and a 10 percent rating when diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 
160 or more, or an individual has a history of diastolic 
pressure predominantly 100 or more that requires continuous 
medication for control.  38 C.F.R. § 4.104, Code 7101 (2004).  
Note 1 to Diagnostic Code 7101 requires that hypertension or 
isolated systolic hypertension be confirmed by readings taken 
two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Code 7101, Note 1 (2004).

Objective medical evidence, from the period of April 1990 to 
January 2005, shows from blood pressure readings that the 
veteran's systolic pressure ranged from 132 to 173, and the 
veteran's diastolic pressure ranged from 80 to 104.  Applying 
the rating criteria to the veteran's blood pressure readings, 
the Board finds that the criteria for a higher evaluation in 
excess of 10 percent is not warranted under either the old or 
new criteria.  Under the old criteria, the veteran is not 
entitled to a higher evaluation because his diastolic 
pressure was not predominantly 110 or more with definite 
symptoms.  The Board acknowledges that the veteran has 
consistently complained of headaches that he claims are 
caused by his hypertension, and there is some medical 
evidence to support this contention.  Specifically, in his 
September 1996 VA examination report, the VA examiner opined 
that although the veteran's headaches (patent) are not 
typical of hypertension but rather suggestive of migraine, 
direct association with hypertension could not be ruled out, 
and that the veteran's headaches are at least in part 
associated with hypertension.  This opinion is irrelevant, 
however, because the evidence shows that the veteran has not 
predominantly had a diastolic pressure of 110 or more.  

The veteran is also not entitled to a higher evaluation under 
the new rating criteria because the medical evidence does not 
show that his diastolic pressure was predominantly 110 or 
more or his systolic pressure was predominantly 200 or more, 
which is required for hypertension to be evaluated as 20 
percent disabling.  The highest diastolic pressure reading 
was 104, and the highest systolic pressure reading was 173.

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran is not entitled to an increased disability 
rating in excess of 10 percent for his service-connected 
hypertension, and his appeal is denied.

Residuals of Fracture of Nasal Bones

The veteran is service connected for residuals of a fracture 
of the nasal bones, which are currently evaluated as zero 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6502.

Diagnostic Code 6502 pertains to traumatic deviation of the 
nasal septum.  That diagnostic code provides a maximum 
schedular evaluation of 10 percent for nasal septum deviation 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  The Board finds 
that the veteran is not entitled to a compensable evaluation 
for residuals of his nose fracture under Diagnostic Code 
6502.  

Examinations by VA physicians have revealed that the veteran 
has a slight deviation of the septum to the right.  There is 
no evidence, however, that the veteran has any permanent 
obstruction of his nasal passages due to the deviation of the 
septum.  On the contrary, at the October 2004 VA examination, 
the examiner specifically noted that physical examination 
revealed there is no nasal obstruction and only very mild 
disfigurement of the nasal bones.  X-rays also failed to show 
any obstruction.

The Board acknowledges that there is one VA treatment record 
from August 1992, which appears to be a hospital discharge 
summary, that indicates the veteran presented with right 
nasal airway obstruction.  This record is insufficient for 
rating purposes, however, because it does not state the 
extent to which the veteran's nasal airway was obstructed.  
In addition, it appears that this incident of obstruction was 
acute and transitory.  In March 1992, the veteran had 
undergone a VA examination and no finding of obstruction of 
the nasal airway was made, rather only a slight deviation of 
the septum was noted.  Subsequent medical records, including 
VA examinations, also do not indicate any obstruction is 
present.  

The Board must also consider any other applicable diagnostic 
codes to determine whether a higher rating may be warranted 
under them.  The only other applicable diagnostic code is 
6504 for loss of part of the nose or scars on the nose.  
Diagnostic Code 6504 provides for a 10 percent evaluation for 
loss of part of one ala, or other obvious disfigurement; and 
a 30 percent evaluation if both nasal passages are exposed.  
The objective medical evidence does not show that the veteran 
has more than a slight disfigurement caused by the fracture 
of the nasal bones.  There is no evidence that the veteran 
lost part of an ala or other obvious disfigurement, or that 
both his nasal passages are exposed.  The veteran is, 
therefore, not entitled to a compensable rating under this 
diagnostic code.

After considering all the evidence, the Board finds that the 
veteran is not entitled to a compensable rating for residuals 
of the fracture of the nasal bones, and his appeal is denied.

Scar on Skull

The veteran is service connected for a scar located in the 
left parietal area of the scalp, which is currently evaluated 
as zero percent disabling.

The RO granted service connection in February 1980 for a one-
half inch long scar in the left parietal area of the 
veteran's scalp, which it evaluated as noncompensable under 
Diagnostic Code 7805.  The veteran's scar has also been 
evaluated as noncompensable under Diagnostic Codes 7800 and 
7804.  The criteria for evaluating skin disabilities 
contained in 38 C.F.R. § 4.118 were revised effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590-595 (2002).  The 
RO, however, evaluated the veteran's scar under both the old 
and the revised criteria in the January 2005 Statement of the 
Case.  

Under Diagnostic Code 7805, prior to and since the August 
2002 change in the rating schedule, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002 and 2004).  

Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a superficial scar that is tender and painful on objective 
demonstration warranted a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  

Under Diagnostic Code 7800 prior to the revisions, 
disfiguring scars to the head, face, or neck warranted a 
noncompensable evaluation if scarring is slight; a 10 percent 
evaluation if scarring is moderately disfiguring; a 30 
percent evaluation if scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent evaluation if scarring is 
complete or an exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  When, in 
addition to tissue loss and cicatrisation, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  Id. at Note.  

The revised rating criteria provide a 10 percent evaluation 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
The highest evaluation of 80 percent is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are:  (1) scar 5 or more inches (13 or more 
centimeters (cm.)) in length; (2) scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

The Board must also consider whether the veteran's scar may 
be evaluated under any other applicable diagnostic code.  
Prior to August 2002, superficial scars that are poorly 
nourished with repeated ulceration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Currently, a 10 percent disability rating is assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Diagnostic Codes 7801 and 7802 are not applicable in this 
case because they apply only to scars other than on the head, 
face or neck, and the veteran's scar is on his head.

A review of the VA treatment records does not reveal any 
complaints about or treatment for the veteran's service-
connected scar.  VA examination in September 1996 revealed 
that the veteran had an almost imperceptible 0.5 cm long, 1 
mm wide, linear shaped scar on the left scalp area, temporal 
side, with mild depression.  The examiner did not find it to 
be inflamed, swollen, ulcerated, or herniated.  It had good 
vascular supply.  There was no keloid formation or adherence.  
It was not tender to palpation or cosmetically disfiguring.  
It did not limit the function of the affected part.  At the 
VA examination in October 2004, the examiner failed to find 
any scar on the veteran's head or scalp, specifically in the 
left parietal region.

After considering the foregoing evidence, the Board finds 
that he is not entitled to a compensable rating for his 
service-connected scar.  The objective medical evidence does 
not show that the scar limits the function of the affected 
area so no compensable rating is available under Diagnostic 
Code 7805.  Nor does the objective medical evidence show that 
the scar is tender on palpitation, unstable, poorly nourished 
or ulcerated, and, therefore, no compensable rating is 
available under Diagnostic Codes 7803 and 7804.  As for 
Diagnostic Code 7800, the objective medical evidence does not 
show that the scar is more than slightly disfiguring (under 
the old criteria), or that the scar meets any of the eight 
characteristics of disfigurement as listed above (under the 
new criteria).  

Not having met the criteria for a compensable rating for his 
service-connected scar, the veteran's appeal in this regard 
is denied.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for service-connected hypertension is denied.

Entitlement to a compensable rating for residuals of the 
fracture of the nasal bones is denied.

Entitlement to a compensable rating for a scar on the skull 
is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


